Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended drawings and specification, all previous objections thereto are hereby withdrawn. Likewise, upon consideration of the amended Claim 13, the previous rejection thereto under 35 U.S.C. 112(b) is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Andress on 10/13/2021, and it was approved by Primary Examiner Jimmy Nguyen.
The application has been amended as follows: 
Claim 7: in line 4, delete “a” and insert --the-- (such that the limitation reads “the fore-aft direction”)
Claim 8: in line 3, delete “a” and insert --the-- (such that the limitation reads “the transverse axis”)
Claim 16: after line 21, insert the following:

wherein the actuator includes a hydraulic cylinder interconnecting the frame and the walking beam and connected to the walking beam at a location spaced from the transverse axis, wherein the hydraulic cylinder is extendable and retractable to rotate the walking beam about the transverse axis to oscillate the first roller assembly and the second roller assembly;--
Claim 21: delete the limitation “further comprising a walking beam mounted to the frame and rotatable relative to the frame about a transverse axis,”
Cancel Claim 22

The following is an examiner’s statement of reasons for allowance: Regarding Claims 1 and 16, prior art fails to teach, alone or in combination, a [silage] compactor for compacting a pile of compressible material/crop silage against a ground surface, the compactor comprising a [linear] actuator operable to move a first roller assembly and/or a second roller assembly relative to each other in both an upward vertical component and a downward vertical component such that the first and second roller assemblies oscillate relative to each other, and a walking beam mounted to the frame and rotatable relative to the frame about a transverse axis, wherein the [linear] actuator includes a hydraulic cylinder interconnecting the frame and the walking beam and connected to the walking beam at a location spaced from the transverse axis, wherein the hydraulic cylinder is extendable and retractable to rotate the walking beam about the transverse axis to oscillate the first and second roller assemblies. Claims 2-8 and 13-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-Th, M-F; 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725